Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 27, 2021                                                                                  Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano,
  161254(26)                                                                                           Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
                                                                                                        Elizabeth M. Welch,
  ANDREW P. CAMPBELL,                                                                                                  Justices
           Petitioner-Appellee,
                                                                    SC: 161254
  v                                                                 COA: 350248
                                                                    Tax Tribunal: 18-004009-TT
  MICHIGAN DEPARTMENT OF TREASURY,
             Respondent-Appellant.
  ________________________________________/

          On order of the Chief Justice, the motion of respondent-appellant to extend the time
  for filing its brief on appeal is GRANTED. The brief will be accepted as timely filed if
  submitted on or before February 3, 2021.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 January 27, 2021

                                                                               Clerk